DETAILED ACTION
	This is the first office action for US Application 17/257,985 for a Suspension Assembly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 is dependent upon claim 10, which has been canceled.  For examination purposes, it is assumed that claim 13 is dependent upon claim 9, rather than canceled claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11, 19,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/100329 to Gripple LTD (hereinafter referred to as Gripple).  Regarding claim 1, Gripple discloses a suspension assembly (110… see figure 7) comprising a support member (12), an elongate suspension member (14), and a securing arrangement (112, 134).  The support member defines a central aperture (24) for receiving the suspension member therethrough, and the suspension member defines a latching opening (26).  The securing arrangement includes a latch member (112) receivable through the latching opening in the suspension member to secure the support member to the suspension member.
Regarding claim 2, the support member has an elongate upper portion (20A), and the central aperture is defined in the upper portion.  The support member has an elongate side portion (20B) extending from the upper portion, the side portion extending lengthwise along the upper portion.  Regarding claim 4, the latch member is movable between securing and non-securing positions, whereby in the securing position of the 
	Regarding claim 5, the latch member may comprise a carrying portion (114) and an insertion portion (116) on the carrying portion, the insertion portion being insertable through the opening in the suspension member to secure the suspension member to the support member.  Regarding claim 6, when the latch member is in the securing portions, the insertion portion is received by the opening in the suspension member, and when the latch member is in the non-securing position, the suspension member is movable relative to the support member, and in the non-securing position, the latch member is disengaged from the suspension member (see pages 14 and 15).
	Regarding claim 7, the carrying portion defines an opening (between 124) into which the insertion portion extends, whereby when the latch member is in the non-securing position, the opening is aligned with the central aperture defined by the support member.  Regarding claim 8, the latch member has a guide formation (142) to receive a corresponding guide member (134) to thereby guide movement of the latch member.  
Regarding claim 9, the guide formation extends into the insertion portion, and the latch member includes a projecting portion on the carrying portion, wherein the projecting portion projects from the carrying portion opposite the insertion portion, and the guide formation extending from the carrying portion into the projecting portion.  Regarding claim 11, the securing arrangement comprises a resilient urging member (134) engaging the latch member, the resilient urging member being provided to urge the latch member to the securing position.

	Regarding claim 26, Gripple discloses a suspension assembly (110) comprising an elongated suspension member (14) defining a latching opening (26).  There is a support member (12) defining an aperture (24) for receiving the suspension member therethrough, and a securing arrangement (112, 134) including a latch member (112) receivable through the latching opening in the suspension member to secure the support member to the suspension member.  The securing arrangement further includes a mounting assembly for mounting the securing arrangement on the support member.  
The mounting assembly comprises a holding component (118) for holding the latch member, the mounting assembly further including a fastener (120) to fasten the securing arrangement to the support member.  The fastener extends through the holding component and the support member to fasten the holding component to the support member.  The holding component further includes a fastening formation (the aperture) through which the fastener extends, thereby fastening the holding component to the support.
Allowable Subject Matter
Claims 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2632217 to Flora
US 2019/0376544 to Davis
US 2012/0124783 to DeBerry
US 5042114 to Parrish
US 4805856 to Nicoli
The above prior art discloses various suspension assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632